FILED
                              NOT FOR PUBLICATION                             JAN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PRASAD SHANKAR,                                   No. 09-17381

               Plaintiff - Appellant,             D.C. No. 5:08-cv-01769-JW

  v.
                                                  MEMORANDUM *
HSBC, INC.,

               Defendant - Appellee.



                      Appeal from the United States District Court
                        for the Northern District of California
                        James Ware, District Judge, Presiding

                            Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Prasad Shankar appeals pro se from the district court’s summary judgment in

favor of HSBC, Inc. in his employment action alleging retaliation in violation of Title

VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Learned v.

City of Bellevue, 860 F.2d 928, 931 (9th Cir. 1988), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment. Shankar’s claims

based on his first and second Equal Employment Opportunity Commission (“EEOC”)

charges are time barred because he filed his lawsuit more than 90 days after the

EEOC issued right-to-sue letters. See 42 U.S.C. § 2000e-5(f)(1); Scholar v. Pac.

Bell, 963 F.2d 264, 266-67 (9th Cir. 1992) (“The requirement for filing a Title VII

civil action within 90 days from the date EEOC dismisses a claim constitutes a statute

of limitations.”). Regarding the claims in his third EEOC charge, Shankar failed to

raise triable issues as to whether he engaged in protected activity and whether his

termination was causally connected to the alleged protected activity. See Villiarimo

v. Aloha Island Air, Inc., 281 F.3d 1054, 1064 (9th Cir. 2002) (18-month lapse

between protected activity and an adverse employment action is too long to give rise

to an inference of causation); Learned, 860 F.2d at 932 (complaining about conduct

not prohibited by Title VII does not constitute protected activity); Cohen v. Fred

Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982) (“Essential to a causal link is evidence

that the employer was aware that the plaintiff had engaged in the protected activity.”).

      Shankar’s remaining contentions are unpersuasive.

      We deny Shankar’s motion to supplement the record. See Kirshner v. Uniden

Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      AFFIRMED.


                                           2                                       09-17381